Argued April 16, 1934.
The apartment hotel property known as the Roosevelt Hotel located at the corner of Twenty-third and Walnut *Page 459 
Streets in the City of Philadelphia was assessed for taxes for the year 1933 in the amount of $496,000. Upon appeal to the Board of Revision of Taxes the assessment was reduced to $475,000. A further appeal was taken to the Court of Common Pleas No. 2 of Philadelphia County, in which, after a hearing, the court determined the fair market value of the property to be $455,000. The present appeal is from dismissal of exceptions to that adjudication.
We have carefully examined the record and find no reason for disturbing the conclusion of the court below. In an appeal from the assessment of taxes, the findings of fact of the lower court, when based on the weight of the evidence, as appears to be the fact here, have great force, and will not be reversed unless clear error is made to appear. Westbury Apartments, Inc. Appeal, 314 Pa. 130; 222 S. Nineteenth Street Corporation Appeal, 314 Pa. 132.
Decree affirmed at appellant's cost.